Title: To George Washington from Henry Laurens, 8–9 April 1778
From: Laurens, Henry
To: Washington, George



Sir,
York Town [Pa.] 8[–9]th April 1778

I had the honour of writing to Your Excellency the 4th by Jones, since which I have presented to Congress Your Excellency’s favors of the 1st 3d & 4th. Upon reading the first I took occasion to intimate to

Mister Duer the distressed situation of his friend General Scuyler as described by the General himself in a late Letter of 15th March & this Morning suggested again to the House the demands of all the General Officers subjects of the suspended Enquiry—I shall repeat the same to Morrow & having just now obtained the concurrence of Gentlemen in private conversation that Congress are Guardians of the Honor of their Officers I flatter myself there will be no further delay of this business.
Your Excellency will receive under the present Inclosure an Act of Congress of the 7th for promoting Captain Lee to the Rank of Major of Horse & to the Command of a seperate Corps—I perceive it is not expressed in the Act but I am warranted to assure Your Excellency it is the particular desire of Congress that suitable declarations of that Gentleman’s Merit should be expressed either within the intended Commission or by annexing to it the abovementioned Act a Certified Copy of which Major Lee will receive by the present dispatch.
Consideration of Colonel Lee & Major Swasey’s applications is postponed a few days for particular reasons.
I shall direct the Secretary of Congress to collect the dates of late Resignations of Colonels in the Virginia line & transmit an Account to Your Excellency when obtained.
Your Excellency’s last Letter of the 4th is at present the subject of a special Committee, ’tis probable a Report will be offered to Morrow Morning.
previous to the receipt of Your Excellency’s advices Congress had determined to make a purchase of divers articles set forth in Capt. Cottineau’s schedule of his Cargo & for this purpose a Gentleman will proceed to morrow on his journey to Cape Lookout by whom Your Excellency’s Letters will go forward. I have the honour to be With the highest Esteem & Regard Sir Your Excellency’s Obedient & humble servant

Henry Laurens, President of Congress


I detained the Bearer hereof to this hour 3 oClock the 9th hoping to have transmitted an answer to Your Excellency’s Letter of the 4th.

